Per curiam.

Grimke, J.,
delivered the opinion 2d May, 1810. The plaintiff' was in the legal constructive possession of his goods, although at a distance, at the time of the violent taking of them from his house, no other person having actual possession of them. It has not appeared that the defendant was justifiable in taking .them, or any of those by whom they were taken. The taking by the constable has not been justified; of course the same must be considered as unlawful, and tortious ; and all who were present at such taking, aiding, abetting, or even consenting thereto, are to be *407regarded as equally wrong doers; and as all trespasses are several, as well as joint, the plaintiff was entitled to bring his action against either, or all the trespassers, at his option.
New trial granted.